                                                                             USDC-SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED:        J-/ I/
                                                                                          I J-- 0 ·


    THOMAS PATRICK OLSEN,

                                 Petitioner,
                                                                        No. 16-CV-5366 (RA)
                           V.
                                                               ORDER ADOPTING REPORT AND
    NUNZIO E. DOLDO, Superintendent,                               RECOMMENDATION
    AND TINA STANFORD, NYS Board of
    Parole,

                                 Respondents.


RONNIE ABRAMS, United States District Judge:

         Petitioner Thomas Patrick Olsen, proceeding prose, has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 in connection with his November 2011 state-law conviction

for attempted rape in the first degree, sexual abuse in the first degree, and assault in the second

degree. See Dkt. 2. On January 2, 2020, Magistrate Judge Debra Freeman issued a Report and

Recommendation (the "Report") recommending that the Court dismiss the Petition in its entirety.

See Dkt. 52. Neither Petitioner nor Respondents filed objections to the Report. 1

         A district court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). Parties may object to a

magistrate judge's recommended findings "[w]ithin 14 days after being served with a copy of the

recommended disposition." Fed. R. Civ. P. 72(b)(2). That deadline is extended to 17 days when

service is made by mail. See Fed. R. Civ. P. 6(d). "When the parties make no objections to the




1
 A copy of the Report was sent to Petitioner at Willow Men's Shelter, 781 East 135th Street, Bronx, New York
10454, see Report at 79, which is Petitioner's current address according to the Notice of Change of Address, dated
August 27, 2016 and filed on September 9, 2016. See Dkt. 10.
Report, the Court may adopt the Report if 'there is no clear error on the face of the record."' Smith

v. Corizon Health Servs., No. 14-CV-8839 (GBD) (SN), 2015 WL 6123563, at *1 (S.D.N.Y. Oct.

16, 2015) (quoting Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250,253 (S.D.N.Y. 2005)).

"Furthermore, if as here ... the magistrate judge's report states that failure to object will preclude

appellate review and no objection is made within the allotted time, then the failure to object

generally operates as a waiver of the right to appellate review." Hamilton v. Mount Sinai Hosp.,

331 F. App'x 874,875 (2d Cir. 2009) (citations omitted).

         As no objections to the Report were filed, the Court has reviewed Judge Freeman's Report

for clear error. The Court finds no error and thus adopts the thorough and well-reasoned Report

in its entirety. Accordingly, the petition for a writ of habeas corpus is denied, and the action is

dismissed. Because the Petition makes no substantial showing of a denial of a constitutional right,

the Court will not issue a certificate of appealability. 28 U.S.C. § 2253( c)(2). The Clerk of Court

is respectfully directed to mail a copy of this Order to Petitioner and close this case.

SO ORDERED.

Dated:      February 11, 2020
            New York, New York

                                                   iio"imie Abrams
                                                   United States District Judge




                                                  2
